Order entered March 25, 2022




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-21-00647-CV

                   VIJAYALAKSHMI NADAR, Appellant

                                      V.

                       THINAKAR NADAR, Appellee

               On Appeal from the County Court at Law No. 3
                           Collin County, Texas
                   Trial Court Cause No. 003-02474-2021

                                   ORDER

      Before the Court is appellant’s March 23, 2022 unopposed second motion

for extension of time to file her brief on the merits. We GRANT the motion and

ORDER the brief be filed no later than March 28, 2022.




                                           /s/   KEN MOLBERG
                                                 JUSTICE